Per Curiam.
Appeal from a judgment which grants to plaintiffs, and those similarly situated, an injunction restraining defendants from enforcing or attempting to enforce any of the provisions of article 16-A of the Agriculture and Markets Law in restraint of or burdening the interstate transportation and hauling of coal by trucks from Pennsylvania into and through the State of New York, in which business plaintiffs and others are engaged. In compliance with the request of plaintiffs’ competitors, who sell coal drawn by railroad, one or more of their employees have been appointed by defendants as deputy inspectors of weights and they have made more than forty arrests for claimed violations of the statute. These specially appointed inspectors receive no salary from the State but only from their private employers.
The decision and judgment do not involve the constitutionality of the article but only determine that its provisions do not justify the action of defendant Department of Agriculture and Markets and its inspectors.
Defendants purported to act under the article as amended by chapter 579 of the Laws of 1937, section 8 of which provides: “ If any clause, sentence, paragraph or part of such sections, as amended ¿>r added, as the case may be, by this act shall for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof, directly involved in the controversy in which such judgment shall have been rendered. No provision of such sections shall apply or be construed to apply to foreign or interstate commerce, except in so far as the same may be effective pursuant to the United States Constitution and to the laws of the United States enacted pursuant hereto.”
*390The last sentence of the quotation, italicised by this draftsman, clearly shows the legislative intent. Thereunder its provisions apply only to interstate commerce in the event enabling statutes were enacted by the Congress of the United» States as the article contains provisions affecting interstate commerce. This was but recognition by the New York Legislature that it involved one of the powers granted Congress by section 8 of article I of the Federal Constitution.
The judgment should be affirmed.
Hill, P. J., Crapser and Heffernan, JJ., concur; Rhodes, J., dissents, with an opinion in which Bliss, J., concurs.